Van Brunt, J.
— The salary which the plaintiff claims in this action was fixed at $10,000, pursuant to the provisions of the city tax levy of 1870, which was entitled “an act to provide for the local government of the city of Hew York.” It is conceded that in such an act the legislature had the power to regulate the salaries of the civil justices.
In 1873 the legislature, in an act entitled “ an act to reorganize the local government of the city of Hew York,” fixed the salaries of civil justices at $5,000, at which rate the defendants are willing to pay.
*352It must be admitted that civil justices are not city officers, but I am wholly unable to understand what legislation in respect to their salary should be constitutional when contained in the tax levy, and unconstitutional when contained in the city charter. The title of the first act is no more comprehensive than the other, the first being entitled “ an act to make provision for the local government,” &e., and the second “ an act to reorganize the local government,” &e. In fact the last title is most comprehensive, and would embrace all subjects relating to every question affecting the city treasury. I can see no reason why, in the city charter, the legislature may not fix and limit the amount of moneys to be paid out of the city treasury precisely the same as it does in the tax levy. In fact, I know of no subject which can be legislated upon in a city' tax levy which cannot be embraced within its charter.
Demurrer must be overruled.